DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.


Claim Objections
Claims 5 are objected to because of the following informalities:  
-- task information base on one piece -- should be -- task information based on one piece --  in claim 5 line 5.
Appropriate correction is required.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 recites “task information acquisition section”, “detection section”, “selection section” without clearly reciting if these sections are hardware or software or combination of both hardware and software.
Claim 1 line 3 recites “task information” without clearly reciting task information consists of what information.
Claim 1 line 3 recites “task information” and in line 6 recites “information being task information” and in line 9 recites “selects task information”. It is unclear if the  “task information” in these instances are same or different from each other.
Claim 2 recites “input information” without clearly reciting what constitutes the input information input by the user.
Claim 3 recites “select the task information corresponding to a task performed before a task specified by the specific task information”. It is unclear if the performance of task is compared with the specific task being specified or specific task being performed.
Claim 15 recites “transmitting a document to an outside” without clearly reciting “outside” what i.e. outside server/client computer/storage.

Claims 16 and 17 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-15 are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 1 recites a “information processing system comprising: task information acquisition section, detection section, and selection section” which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to a “information processing system” comprising these section may be made entirely of software, hardware or combination of software and hardware. A system entirely made of software doesn’t fall within the four categories of statutory subject matter. Applicant is advised to amend the claim to include a hardware e.g. processor and/or memory to overcome 35 U.S.C. §101 rejections.
Claims 2-15 are dependent claims of claim 1 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.
Independent claim 16 recites a “information processing apparatus comprising: task information acquisition section, detection section, and selection section” which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to a “information processing apparatus” comprising these section may be made entirely of software, hardware or combination of software and hardware. An apparatus entirely made of software doesn’t fall within the four categories of statutory subject matter. Applicant is advised to amend the claim to include a hardware e.g. processor and/or memory to overcome 35 U.S.C. §101 rejections.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-17 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1
Claim 1 recites a system without hardware, which doesn’t fall within the statutory category of 35 U.S.C. § 101. Claim 16 recites an apparatus without hardware, which doesn’t fall within the statutory  category of 35 U.S.C. § 101. Claim 17 recites non-transitory computer readable medium, which falls within the “manufacture” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i] 	a task information acquisition section that acquires task information being information on an individual task performed by a tasker; 
[ii]	a detection section that detects specific task information being task information indicating a specific task, from a plurality of pieces of the task information acquired by the task information acquisition section; and 
[iii]	a selection section that selects task information from the plurality of pieces of the task information acquired by the task information acquisition section, based on the specific task information detected by the detection section.
The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Step [ii], “detects specific task information being task information indicating a specific task, from a plurality of pieces of the task information” is a combination of observation , evaluation, judgement and opinion, which may be performed by human mind alone or with the aid of pen and paper. Similarly, Step [iii],  “selects task information from the plurality of pieces of the task information acquired by the task information acquisition section, based on the specific task information” is a combination of observation , evaluation, judgement and opinion, which may be performed by human mind alone or with the aid of pen and paper. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 16 and claim 17 recites judicial exception.

Step 2A, Prong Two
Because claims 1, 16 and 17 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites additional claim elements in
step [i], “a task information acquisition section that acquires task information being information on an individual task performed by a tasker”; in step [ii] detection section, and in step [iii] selection section.
The additional step reciting in [i] a task information acquisition section that acquires task information being information on an individual task performed by a tasker, do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra pre-solution activity of receiving one or more task information. See MPEP 2106.05(g). Further, additional claim elements task information acquisition section, detection section, selection section without more are components of information processing system and are generic under the broadest reasonable interpretation at a high level of generality. Therefore, these additional step/elements are neither inventive nor provide improvement to the technologies and therefore do not integrate the abstract idea into practical applications. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea.
Thus, claims 1, 16 and 17 are directed to a judicial exception because claims 1, 16 and 17 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, 16 and 17 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 

The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Claim 1 recites additional steps/elements [i], “a task information acquisition section that acquires task information being information on an individual task performed by a tasker”; in step [ii] detection section, and in step [iii] selection section. Additional step [i] is directed to acquiring task information of an individual task performed by a tasker is an example of insignificant pre-solution activity and may not make the abstract idea patentable. 
Regarding the additional elements of “task information acquisition section”, “detection section”, and “selection section”, the conventional or generalized function terms by which the computer components are described reasonably indicate that Specification discloses conventional/generic component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 16 and 17 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2-15, alone or in combination, do not add meaningful limitations to the abstract idea because they further recite additional abstract idea or describe the abstract idea in claim 1 and/or generic computing methods/components that are insignificant pre/post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed in the field of computing. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.
Therefore, the claim(s) 1-17 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2018/0239643 A1, hereafter Noda)  in view of Noda.



As per claim 1, Noda teaches the invention substantially as claimed including an information processing system ([0031] fig. 1 task management system 1) comprising: 
a task information acquisition section (fig. 3 task information receiver) that acquires task information being information on an individual task performed by a tasker ([0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task); 
a detection section that detects specific task information being task information indicating a specific task ([0042] task information, task identification, resources to be used/requested, performing resource, specific person [0045] resource evaluator 22, determine whether use of each performing resource/process specified by the piece of task information is suitable or not), from a plurality of pieces of the task information acquired by the task information acquisition section ([0044] task information receiver 21, receives the piece of task information); and 
a selection section ([0046] fig. 3 performing terminal selector 122) that selects task information from the plurality of pieces of the task information acquired by the task information acquisition section ([0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person ), based on the specific task information detected by the detection section ([0046] based on the evaluation results).

	Noda doesn’t specifically teach detection section. Noda, however, teaches resource evaluator to determine whether resource specified by the piece of task is suitable or not ([0044]) and task information includes task identification, resources to be used/requested, performing resource, specific person ([0042]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have realized that resource evaluator determining suitability of resource based on task information taught by Noda is equivalent to a detection section recited in the instant invention.



As per claim 2, Noda teaches wherein the selection section selects the task information from the plurality of pieces of the task information ([0046] fig. 3 performing terminal selector 122 selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person), based on the specific task information detected by the detection section ([0046] based on the evaluation results) and input information being information input by a user ([0058] task information, instruction inputted, user [0083] manually input the guide information corresponding to the performing condition).

As per claim 3, Noda teaches wherein the selection section selects the task information corresponding to a task performed before a task specified by the specific task information detected by the detection section, from the plurality of pieces of the task information ([0046] fig. 3 performing terminal selector 122 selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person 0046] based on the evaluation results [0057] task ID of task which have to be carried out before the corresponding task).

As per claim 4, Noda teaches wherein, in a case where a plurality of pieces of the specific task information are detected by the detection section ([0042] task information, task identification, resources to be used/requested, performing resource, specific person [0045] resource evaluator 22, determine whether use of each performing resource/process specified by the piece of task information is suitable or not), the selection section selects the task information from the plurality of pieces of the task information for each piece of the specific task information ([0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information, based on the evaluation results [0042] task information, task identification, resources to be used/requested, performing resource, specific person).

As per claim 5, Noda teaches wherein, in a case where the selection section selects the task information from the plurality of pieces of the task information base on one piece of the specific task information, from the plurality of pieces of the task information, the selection section selects the task information corresponding to a task which is performed before a specific task specified by the one piece of the specific task information ([0046] fig. 3 performing terminal selector 122 selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person 0046] based on the evaluation results [0057] task ID of task which have to be carried out before the corresponding task) and is performed after another specific task performed before one previous task from the specific task ([0057] sequence tasks, carried out, task information, tasks IDs of task, carried out before the corresponding task).

As per claim 6, Noda teaches a screen generation section that generates a display screen on which the task information selected by the selection section is displayed ([0048] fig. 3 task information presenter 26 presents, user, information, user, piece of task information, received, performing terminal information), wherein the screen generation section generates a screen on which the task information selected based on specific task information satisfying a predetermined condition is displayed among pieces of task information selected for each piece of the specific task information ([0070] pieces of task information, task information presenter 26 selects a piece of task information which including the same task ID as the performing terminal information, outputs (for example, displays) a message for prompting the user to perform a task related to the piece of task information).


As per claim 11, Noda teaches wherein the selection section selects the task information from the plurality of pieces of the task information, based on the specific task information detected by the detection section and tasker information being information on a tasker ([0041] task information presenter [0048] outputs information for prompting the user to perform the task, task information [0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person [0045] resource evaluator 22, determine whether use of each performing resource/process specified by the piece of task information is suitable or not).


As per claim 14, Noda teaches an extraction section that extracts task information corresponding to a task to be performed next time by a tasker among pieces of the task information selected by the selection section ([0057] sequence tasks, carried out, task information, tasks IDs of task, carried out before the corresponding task [0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person [0057] sequence tasks, carried out, task information, tasks IDs of task, carried out before the corresponding task).




Claim 16 recites an information processing apparatus for elements of claim 1. Therefore, it is rejected for the same rational.

Claim 17 recites a non-transitory computer readable medium for elements of claim 1. Therefore, it is rejected for the same rational.


Claims 7-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Noda, as applied to above claim, and further in view of Polisky et al. (US 2018/0260193 A1, hereafter Polisky).


As per claim 7, Noda teaches an editing section that edits the task information acquired by the task information acquisition section ([0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task).

Noda doesn’t specifically teach an editing section that edits the task information.

Polisky, however, teaches an editing section that edits the task information ([0037] open edit state might mean that developers can edit the first source code module component [0043] fig. 6 edit session, update code).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of prior art of Noda with the teachings of Polisky of edit session for updating the code to improve efficiency and allow editing section that edits the task information to the method of Noda as in the instant invention. 

As per claim 8, Noda teaches wherein selected by a user among ([0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person ) pieces of the task information acquired by the task information acquisition section ([0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task).

Polisky teaches remaining claim elements of the editing section deletes task information ([0043] fig. 6 edit session, update code, deleted that particular code [0046] delete a module).

As per claim 9, Noda teaches the task information acquired already by the task information acquisition section ([0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task).

Polisky teaches remaining claim elements wherein the editing section adds task information generated based on information input by a user, to the task information ([0037] open edit state might mean that developers can edit the first source code module component [0043] fig. 6 edit session, update code, inserted, line of code [0046] change a module).

As per claim 10, Noda teaches the task information acquired by the task information acquisition section ([0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task).

Polisky teaches remaining claim elements of an association section that associates information input by a user with the task information ([0043] fig. 6 edit session, update code, inserted, line of code [0046] change a module).


As per claim 12, Noda teaches an output section that outputs the task information selected by the selection section to a person other than the tasker ([0041] task information presenter [0048] outputs information for prompting the user to perform the task, task information [0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person).

Polisky teaches remaining claim elements of person other than the tasker ([0004] remote developer, work request record, work request identifier, release date, individual lines of code).

As per claim 13, Noda teaches wherein the output section ([0041] task information presenter) outputs the task information selected by the selection section to a person other than the tasker within a predetermined specific period ([0048] outputs information for prompting the user to perform the task, task information [0046] selects a terminal to be used to perform the task, generates performing terminal information, information about the performing resource is also includes in the performing terminal information [0042] task information, task identification, resources to be used/requested, performing resource, specific person).

Polisky teaches remaining claim elements of person other than the tasker within a predetermined specific period ([0004] remote developer, work request record, work request identifier, release date, individual lines of code [0051] developers submitted compiles may be held and queued until after the window time freeze).

As per claim 15, Noda teaches the detection section detects task information ([0045] resource evaluator 22, determine whether use of each performing resource/process specified by the piece of task information is suitable or not [0042] task information, task identification, resources to be used/requested, performing resource, specific person) indicating a task of transmitting a document to an outside among the plurality of pieces of the task information acquired by the task information acquisition section, as the specific task information ([0042] task information, task identification, resources to be used/requested, performing resource, specific person [0044] task information receiver 21, receives the piece of task information [0043] task information, user, perform the task).
Polisky teaches remaining claim elements of task information indicating a task of transmitting a document to an outside ([0005] remote developer, exchange of electronic message, lines of code associated with work request identifier).


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DENGLER; John D. (US-20160162160-A1) teach methods and systems for analyzing and presenting event information.
NAKATOMI; Masashi (US-20080229407-A1) teach information processing apparatus, information processing method, and media storing a program therefor.
Pope; Michael J. (US-10942765-B2) teach Automated monitoring and auditing failed and recovered batch data tasks.
Shaw; Venson M (US-6349297-B1) teach Information processing system for directing information request from a particular user/application, and searching/forwarding/retrieving information from unknown and large number of information resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195